Citation Nr: 1100981	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2000 to August 2007, 
and had 2 months 20 days of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision that, in pertinent 
part, denied service connection for bilateral hearing loss and 
for tinnitus.  The Veteran timely appealed.  These are the only 
issues that have been perfected on appeal.  

In June 2010, the Veteran testified during a hearing before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus 
are a result of exposure to acoustic trauma while serving as 
medical laboratory and health care specialist and assigned to a 
field artillery unit in Iraq.  The Veteran is competent to 
testify on factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Service 
department records show that the Veteran was awarded the Combat 
Medical Badge and the Iraq Campaign Medal, among other 
decorations.

The post-service treatment records, dated in October 2007, 
reflect denials of occupational and recreational noise exposure.  
The Veteran also reported that he did not notice any tinnitus 
prior to his Iraq tour.  With regard to his bilateral hearing 
loss, a VA audiologist indicated that test results in 2007 
revealed thresholds within normal limits, except at 6000 hertz 
where a mild sensorineural hearing loss was recorded.

In June 2010, the Veteran testified that he started noticing his 
hearing loss and tinnitus in 2004 or 2005 in service, and that he 
had gotten too close to howitzers.  The Veteran testified that he 
had ringing in his ears, which would stop and go away.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran failed to report for scheduled VA audiology 
examinations in November 2009 and in April 2010, but testified 
that his job required him to work out-of-state for extended 
periods of time.  He requested that the audiological examination 
be re-scheduled. 

Evidence of a current hearing loss disability-i.e., one meeting 
the requirements of 38 C.F.R. § 3.385-and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran served in combat and his descriptions of acoustic 
trauma in-service are credible and consistent with combat 
service.  See 38 U.S.C.A. § 1154(b) (West 2002) ; 38 C.F.R. 
§ 3.304 (2010).  (In the case of a veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service.)  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying the Veteran's current 
complaints of hearing loss and tinnitus; 
and to obtain information as to the current 
nature and likely etiology of any current 
hearing loss and tinnitus of either ear.  
All appropriate tests and studies (to 
include audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the Veteran currently has tinnitus 
and hearing loss in either ear to an extent 
recognized as a disability for VA purposes 
(i.e., has an auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the 
record, the examiner should offer opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such hearing loss disability or 
tinnitus of either ear had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include in-service 
acoustic trauma as reported by the Veteran. 

The examiner should provide a rationale for 
the opinions.  The examiner should 
reconcile any opinion with the October 2007 
audiologist's report and the Veteran's 
testimony.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


